Citation Nr: 0113156	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  97-35 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Propriety of the initial noncompensable evaluation 
assigned for a service-connected right knee disability.  

2.  Propriety of the initial noncompensable evaluation 
assigned for a service-connected left knee disability.  

3.  Propriety of the initial noncompensable evaluation 
assigned for a service-connected thoracic spine disability.  

4.  Propriety of the initial evaluation of 10 percent 
assigned for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to July 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 RO decision 
which, in part, granted service connection for right and left 
knee patellofemoral syndrome with hydroarthosis, and dorsal 
spine scoliosis with pain radiating to the neck, all with 
noncompensable evaluations.  Service connection was also 
granted for low back strain with scoliosis with a 10 percent 
evaluation.  The veteran appeals for higher evaluations.  She 
was scheduled for a personal hearing before a member of the 
Board in January 2001; however, she did not report.  

The Board notes there are other matters which are not on 
appeal at this time.  The file shows that in the March 1996 
decision, the RO also granted service connection for left 
wrist synovitis and bilateral craniomandibular dysfunction, 
each with 10 percent evaluations; the veteran was notified in 
April 1996.  She filed a timely notice of disagreement on 
such issues, and in May 1997 the RO sent her a related 
statement of the case.  The veteran never filed a substantive 
appeal as to these issues.  Consequently, these issues are 
not before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000); Roy v. 
Brown, 5 Vet. App. 554 (1993).  



REMAND

The veteran contends that higher ratings are warranted for 
her service-connected right knee, left knee, thoracic spine 
and lumbar spine disabilities.  The file shows that there is 
a further VA duty to assist the veteran in developing the 
facts pertinent to her claim.  38 C.F.R. §§ 3.103, 3.159 
(2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the Board notes that the veteran submitted a 
statement in support of her claim in January 1997 which 
refers to medical records from a Dutch general practitioner.  
Although a May 1996 medical report was submitted with her 
statement, the RO failed to consider the record in connection 
with the current claim on appeal.  Moreover, the accompanying 
medical report was written in Dutch and it appears that no 
effort has been made to obtain and review an English 
translation of the medical record.  On remand, this record 
should be translated into English, and the translation should 
be associated with the claims file.  Once that is done, and 
the additional evidence considered, a supplemental statement 
of the case addressing this piece of evidence, and any other 
developed in connection with the remand action, must be 
provided.  See 38 C.F.R. § 19.31 (2000).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain a translation of 
the May 1996 medical report and make it 
part of the record.  Any additional Dutch 
language documents that may be obtained 
must be translated into English prior to 
RO review and the translation must be 
placed in the claims folder.  

2.  The veteran should be asked to provide 
information concerning any recent 
treatment for any of the disabilities at 
issue so that up-to-date medical records 
pertaining thereto can be obtained and 
associated with the claims file.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for higher ratings for 
her service-connected right knee, left 
knee, thoracic spine and lumbar spine 
disabilities.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the decisions remain adverse to the 
veteran, the RO should provide her and 
her representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


